DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 4, the limitation “slidingly mounted, e.g. via wheels,” is indefinite because the examiner is not sure if the wheels are being claimed or just cited as an example.  The claim will be examined as if the wheels were being claimed.  Appropriate correction is required.  
Claim 2 recites the limitation "the leaf" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the linear guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “two…linear guides” and the examiner is not sure if this linear guide is the same as or different from the already claimed two linear guides.  
Claim 5 recites the limitation "the linear guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 5, in lines 3-4, the limitation “e.g. made of aluminum, copper or high carbon steel” is indefinite because the examiner is not sure if this limitation is a part of the claim or cited as an example.  Appropriate correction is required.  
Claim 6 recites the limitation "said single section bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said track" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the coplanar fins" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "each flat element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the two flat parallel elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "each flat element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, in line 4, the limitation “track or of a or each fin” is indefinite because it is unclear what is being claimed by this limitation.  
Regarding claim 10, in line 6, the limitation “all the permanent magnets of a or each row” is indefinite because it is unclear what is being claimed by this limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortoluzzi et al. (US patent 9,057,216) (hereinafter Bortoluzzi) in view of Bauer (De 102009027323).
Regarding claim 1, Bortoluzzi discloses a servomechanism for moving a door of a furniture item comprising: - two parallel, horizontal linear guides (20), - two carriages (30, 40) respectively slidingly mounted, e.g. via wheels (32, 33, 42, 43), on the linear guides for slidingly supporting the leaf, an articulated parallelogram formed by a vertical bar (10) which is connected to the two carriages (Fig. 1) and is mounted for supporting and moving the door, and two equal arms (61) pivoted to a side panel of the furniture item, - a cam (71) integral with an arm, - a movable slider (74) which is biased toward the cam by an elastic element (76) so as to push on the cam and rotate the arm, and a damper (70) to dampen the door
Bortoluzzi does not disclose an eddy-currents magnetic damper to dampen the door.  Bauer teaches an eddy-currents magnetic damper [0009] to dampen a door.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to add an eddy-currents magnetic damper to Bortoluzzi in view of Bauer’s teaching because this arrangement would have replaced one known damping system with another known system.  
Regarding claim 2, Bortoluzzi, as modified, teaches a servomechanism wherein the magnetic damper comprises a linear guide (Bauer: 5) in which a skid (9) integral with the leaf is slidingly mounted, the linear guide and/or the skid comprising permanent magnets (see [0025]) and, respectively, the skid and/or the linear guide comprising a metal track (5) which a magnetic field generated by the permanent magnets can hit and slide on. 
Regarding claim 3, Bortoluzzi, as modified, teaches the servomechanism as claimed.  Bortoluzzi, as modified, does not teach a servomechanism wherein the metal track is made up of a material selected from aluminum, copper or high-carbon steel.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bortoluzzi, as previously modified, wherein the metal track is made up of a material selected from aluminum, copper or high-carbon steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Bortoluzzi, as modified, teaches a servomechanism wherein the linear guide is integrated in one of said two parallel linear guides (Bauer: Fig. 2).
Regarding claim 5, Bortoluzzi, as modified, teaches wherein the linear guide and said one of said two parallel linear guides are constituted of a single section bar (Bauer: 5, see Fig. 2).  
Bortoluzzi, as modified, does not teach a servomechanism wherein the single section bar  is made up of a material selected from aluminum, copper or high-carbon steel.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bortoluzzi, as previously modified, wherein the single section bar is made up of a material selected from aluminum, copper or high-carbon steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Bortoluzzi, as modified, teaches a servomechanism wherein said single section bar comprises a channel for a wheel (see 4 & 5 in Fig. 5 of Bauer) comprised in one of said carriages.
Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637